           Case 1:18-cr-10364-DPW Document 52 Filed 07/03/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

      v.                                                   CRIMINAL ACTION
                                                           NO. 18-10364-DPW
JASIEL F. CORREIA, II,
            Defendant.


                       ORDER SETTING CRIMINAL JURY TRIAL


WOODLOCK, J.

      After Pretrial Conference held on June 25, 2019, it is hereby ORDERED that:

1.    This case is set for a jury trial commencing Monday, February 24, 2020, in Courtroom
      1, on the 3rd Floor of the John Joseph Moakley United States Courthouse in Boston
      at 9:00 a.m. before the Honorable Douglas P. Woodlock. Trial will be conducted on a
      9:00 a.m. to 1:00 p.m. schedule until deliberations.

2.    A Final Pretrial Conference shall be held with Judge Woodlock on Thursday, February
      13, 2020 at 2:30 p.m. in Courtroom #1 on the 3rd floor.

      Unless excused by the Court, each party shall be represented at the Pre-Trial Conference
      by counsel who will conduct the trial.

3.    Prior to the commencement of trial, the parties shall meet with the deputy clerk for a brief
      training and testing of the electronic evidence presentation system available in the
      courtroom to be used during trial and evidentiary hearings.

4.    The government shall by February 3, 2020, disclose to the defendant:

      (a)      The exculpatory information identified in Local Rule 116.2 that has not been
               previously produced; and

      (b)      A general description (including the approximate date, time and place) of any
               crime, wrong or act the government proposes to offer pursuant to Fed.R.Evid.
               404(b).

5.    Statements (as defined in 18 U.S.C. '3500(e) and Fed.R.Crim.P. 26.2(f)) of witnesses
      each party intends to call in their case-in-chief shall be produced by February 3, 2020.
        Case 1:18-cr-10364-DPW Document 52 Filed 07/03/19 Page 2 of 4



6.    The parties shall by February 3, 2020, file as separate submissions proposed voir dire
      questions, proposed jury instructions, a written stipulation of any facts that they agree are
      not in dispute, motions in limine, and a trial brief. Responses to any motion in limine
      shall be filed by February 11, 2020.

7.    The government shall no later than February 11, 2020:

      (a)    Provide the defendant with the names and addresses of witnesses the government
             intends to call at trial in its case-in-chief. If the government subsequently forms
             an intent to call any other witness, the government shall promptly notify the
             defendant of the name and address of that prospective witness.

      (b)    Provide the defendant with copies of the exhibits and a premarked list of exhibits
             the government intends to offer in its case-in-chief. If the governments
             subsequently decides to offer any additional exhibit in its case-in-chief, the
             government shall promptly provide the defendant with a copy of the exhibit and a
             supplemental exhibit list.

8.    The defendant shall no later than February 18, 2020:

      (a)    Provide the government with the names and addresses of witnesses the defendant
             intends to call at trial in its case-in-chief. If the government subsequently forms
             an intent to call any other witness, the defendant shall promptly notify the
             government of the name and address of that witness.

      (b)    Provide the government with copies of the exhibits and a premarked list of
             exhibits the defendant intends to offer in its case-in-chief. If the defendant
             subsequently decides to offer any additional exhibit in its case-in-chief, the
             defendant shall promptly provide the government with a copy of the exhibit and a
             supplemental exhibit list.

9.    Counsel are advised that this session uses a Jury Evidence Recording System (JERS).
      The system permits jurors to view documents and other evidence (exhibits) electronically
      in the deliberation room. Counsel are referred to the Court’s website for instructions and
      additional information on the requirements to use JERS. All electronic exhibits
      (DVD/CD) are to be submitted to Courtroom Deputy Clerk at a date agreed upon but not
      later than the date of Closing Arguments.

10.   No later than the first day of trial and before impaneling the jury, parties shall
      electronically file a copy (jointly):

      (a)    A list of exhibits to be introduced without objection, identified by a single
             sequence of numbers, regardless of which party is the proponent of an exhibit, in
             the form attached hereto as Appendix AA@.

                                                2
         Case 1:18-cr-10364-DPW Document 52 Filed 07/03/19 Page 3 of 4




       (b)    A list of marked items to be offered at trial, as to which a party reserves the right
              to object, identified by a single sequence of capital letters, regardless of which
              party is the proponent of an exhibit, in the form attached hereto as Appendix
              AA@.

11.    Counsel are advised of the Court's "5 minute-rule", which requires that during jury
       deliberations, counsel may leave the courtroom, but must appear in court within 5
       minutes of a call from the deputy clerk, in order to respond to any jury question or for the
       return of a verdict. Defense counsel are encouraged, but not required, to bring a cellular
       telephone with them during jury deliberations, should they desire to leave the courtroom
       to use the library or the cafeteria, or go to some other location within a 5 minute radius.

12.    Immediately upon receipt of this Order, any counsel who realizes that one or more
       attorneys have not been notified shall forthwith notify the additional attorney(s) in
       writing as to the entry of this Order, and shall file a copy of the writing with the Clerk.


                                                      BY THE COURT,

                                                       /s/ Barbara I. Beatty
                                                      Deputy Clerk
Dated: July 3, 2019




                                                 3
        Case 1:18-cr-10364-DPW Document 52 Filed 07/03/19 Page 4 of 4




                                      APPENDIX AA@


              USE THIS FORMAT FOR PREPARATION OF EXHIBIT LIST:


Exhibit        Exhibit     Marked       Admitted    Description of    Offered         Date
Offered By:    Number:     [yes/no]     [yes/no]    Exhibit           through         Admitted
                                                                      Witness:




                                 SAMPLE EXHIBIT LIST
                        (Third, Fourth, Sixth and Seventh Columns
                      and bracketed material to be completed at trial)




Exhibit        Exhibit     Marked       Admitted    Description      Offered          Date
Offered By:    Number:     [yes/no]     [yes/no]    of Exhibit       through          Admitted
                                                                     Witness:

Government       1          yes          yes        MGH              Garry Jones      10/10/15
                                                    Hospital
                                                    Record dated
                                                    8/5/98

Defendant        2          yes          yes        Boston Police    Officer John     10/11/15
                                                    Report dated     Smith
                                                    8/5/98

Government       3A         yes          yes        3x5 photo of     Bill Harris      10/11/15
                                                    victim
                                                    showing
                                                    injuries

Government       3B         yes          yes        4x6 photo        Lauren Watkins   10/11/15
                                                    scene of
                                                    accident




                                               4
